Having attempted to engage in a physical altercation with another inmate, petitioner was charged in a misbehavior report with, among other things, creating a disturbance and engaging in violent conduct. A tier III disciplinary hearing ensued, during which extensive testimony was given by petitioner, three other inmates and two correction officers. At the conclusion of the hearing, petitioner was found guilty of the two charges. That determination was affirmed upon administrative appeal and petitioner commenced this CPLR article 78 proceeding.
We confirm. Initially, although the hearing transcript contains some inaudible portions, they are not so significant as to preclude meaningful review (see Matter of Lewis v Goord, 43 *1114AD3d 1223, 1224 [2007]). Turning to the merits, the detailed misbehavior report and the testimony adduced at the hearing comprise substantial evidence to support the determination of guilt (see Matter of Tafari v Selsky, 45 AD3d 1139, 1139 [2007]). Finally, as for petitioner’s conclusory claim that he was improperly denied the right to present photographic evidence, the Hearing Officer property found it irrelevant to the charges (see Matter of Santana v Senkowski, 269 AD2d 638 [2000]).
Cardona, P.J., Peters, Rose, Kane and Malone Jr., JJ, concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.